RONALD L. WALKER, Chief Justice,
dissenting.
I must respectfully dissent to the majority’s reversal of appellant’s conviction based on a finding of the lack of probable cause to arrest him. In analyzing appellant’s second point of error, the majority makes the same mistake the Court of Criminal Appeals in Guzman v. State, 955 S.W.2d 85, 87 (Tex.Crim.App.1997), chided the Austin Court of Appeals for having made, to-wit:
Although the Court of Appeals claimed to have applied the “totality of the circumstances test,” after reviewing the opinion we find that the Court actually examined each fact independently and found that none of the facts standing alone were sufficient to warrant a finding of probable cause. The court [sic] should have determined whether the facts, when taken as a whole, were sufficient to give the officers probable cause to arrest appellant, [emphasis added]
In examining the facts in Guzman which were held, under the totality of - circumstances test, to be sufficient to provide the police with probable cause for Guzman’s arrest, I cannot see any meaningful difference from those existing in the instant case. In Guzman, the police observed what they believed to be an unlawful drug sale and ultimately detained the previously unknown “seller.” Id. at 86. This individual was clearly not a “known informant used on many occasions by police to have provided reliable information in the past.” At any rate, the “seller” told the officers he knew where they could “get a lot more heroin.” Id. The “seller” then provided the officers with a description of appellant and stated that he (“seller”) had personally seen appellant with balloons of heroin in his mouth earlier. Id. Shortly thereafter, appellant was spotted walking nearby by the police. Id. I now quote directly from the Court’s opinion describing what occurred next:
Officer Cardenas testified that the officers then began walking hurriedly towards appellant, saying, “Hey, stop.” Cardenas stated that appellant “kind of turned and looked at us and started walking a little faster.” Officer Cardenas testified that at that time he asked appellant what he had in his mouth. Cardenas testified that as the officers ran up to appellant, appellant began swallowing. Cardenas testified that he believed appellant was swallowing balloons of heroin. Cardenas testified he then grabbed appellant around his throat and ordered him to “spit it out.” [A footnote at this point provides that the State conceded that appellant was arrested when the officer seized him by the throat.]

Id.

The opinion then goes on to state that after Cardenas “squeezed harder” Guzman spit out three small balloons containing heroin. I will now move to the Court’s analysis of the above-described facts in light of the totality of the circumstances test:
Each search and seizure question must turn on the facts of that particular case. Our analysis of the facts surrounding this arrest begins with the informant telling the officer that he knew where a lot more heroin could be found. The informant described appellant’s appearance and told the officers that he *414would be carrying balloons of heroin in his month.
Several factors weigh in favor of the State’s argument that the situation quickly escalated to give the officers probable cause to arrest appellant. First, appellant walked hurriedly away from the police when they approached him and asked him what he had in his mouth. This Court has held that avoiding officers is a factor to consider when determining probable cause.
Second, appellant began overtly swallowing when the officers questioned him about the contents of his mouth. The Court of Appeals stated in its opinion that, “[s]wallowing ... is a normal body function and is not usually a sign that a person is engaged in criminal activity.” This Court has previously upheld arrests under Article 14.01(b) when the officers “personally observed behavior that although not overtly criminal, was, when coupled with the officers’ prior knowledge, sufficient to establish probable cause that an offense was then occurring.”
Finally, appellant was found in an area that is well-known for drug trafficking. Although this fact alone is insufficient to find probable cause existed, it may become an important factor when considering the totality of the circumstances. Moreover, we can find no legal justification for the Court of Appeals’ reliance on the fact that the officers failed to testify “that this was an area frequented only or mostly by drug dealers and users.” This statement is over-broad and has never been used by the courts in making a probable cause determination.
Id. at 90-91. (citations omitted) (emphasis added).
In Guzman, at the point at which Guzman was under arrest, no contraband of any type had been discovered on his person or anywhere which, at least arguably, was under his control. In the instant case, at the point appellant was arrested, Officer Lawson had in his possession a “cookie” of cocaine which Lawson recognized as usually hauled “in large amounts.” It would be reasonable to believe, therefore, that the cookie of cocaine was not for Lynch’s personal use. With regard to the fact that Lynch, apparently out of the clear blue, asked Lawson to remove the cookie out of her coat pocket in such a way that appellant could see that she was not giving it wilfully, the majority provides the following analysis:
Fact nine, the concern of Lynch about her relinquishing the drugs to Lawson and her concern about Leday’s interest and attitude about this transaction, while argued as a factor by the State, is indeed, no factor. Lynch’s state of mind cannot provide probable cause to arrest Leday for possession of the cocaine found on Lynch.
Contrary to the majority’s observation that this is “no factor,” it provides some evidence of appellant’s knowledge of, as well as some evidence of joint control over, the contraband in Lynch’s pocket in that it implies retaliation by appellant toward Lynch if Lynch was seen to have unilaterally given up the cocaine without having first been searched by Lawson. The fact that appellant and Lynch were traveling together, in a vehicle with out-of-state license plates, was just as much, if not more, of a factor than the information provided to officers by the unknown “seller” apparently implicating Guzman in possessing contraband.
Finally, while the majority does recognize that the inconsistent stories of appellant and Lynch is a factor “which could be used to articulate a reasonable suspicion and justify the temporary detention of both,” the majority further states that “it is only a factor and cannot by itself produce probable cause that Leday possessed cocaine.” Once again, the majority is mistakenly examining each factor independently for probable cause. I readily admit that none of the factors in the instant case, standing alone, provide sufficient grounds *415for probable cause to arrest appellant. That, however, is not the standard announced in Guzman. Indeed, Guzman explicitly rejects independent analysis of factors as the standard. Id. at 87. The majority apparently finds some significant difference between the “totality of the circumstances” described in Guzman, which were held sufficient to supply the police with probable cause for arrest, and the “totality of the circumstances” that exist in the record before us, which the majority holds not sufficient to supply probable cause to arrest appellant. Because I do not, I must dissent.